DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 09/10/2021 regarding claims 1-20 is fully considered. Of the above claims, claims 1, 4, 5, 7, 11 and 14 have been amended, and claims 16-20 have been newly added.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Claims:
Claim 5, line 3, after “the duplexing device”, insert “while inserted in the printing device”.
Claim 7, line 2, after “a lid”, delete “to”.
Authorization of this examiner’s amendment was given in a telephone interview with Steven L. Nichols (Reg. No. 40,326) on 11/10/2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-6 and 16-18 is the inclusion of the limitations of a print duplexing assembly that include a duplexing device to facilitate 
The primary reason for allowance of claims 7-11, 19 and 20 is the inclusion of the limitations of a print duplexing assembly that include a service fluid container comprising a bucket and a lid joined together so that the lid covers and seals the bucket to prevent fluid from spilling out of the service fluid container, wherein the service fluid container comprises openings arranged to catch excess fluid ejected from a print bar; and a duplexing device to facilitate printing on both sides of a print media; wherein: the service fluid container is disposed on an interior of the duplexing device; and the duplexing device and corresponding service fluid container are selectively removable together as a single unit from a printing device in which they are inserted.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 12-15 is the inclusion of the limitations of a print duplexing assembly that include a duplexing device to facilitate printing on both sides of a print media; and a non-volatile memory device disposed on the duplexing device to store information; wherein the duplexing device is selectively removable from a printing device in which it is inserted.  These limitations found in each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







9 November 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853